 

Exhibit 10.1

Execution Copy

 



VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of September 18, 2018 (this “Agreement”), among
Prosegur SIS (USA) Inc., a Florida corporation (“Parent”), and the stockholders
of Command Security Corporation, a New York corporation (the “Company”), listed
on Schedule A hereto (each, a “Stockholder” and, collectively, the
“Stockholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Crescent Merger Sub, Inc., a New York
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”; capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Merger Agreement), pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Company, with the Company continuing as the surviving
corporation in the merger (the “Merger”);

 

WHEREAS, each Stockholder is the record and/or “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
shares of common stock, par value $0.0001 per share, of the Company (“Shares”)
as set forth on Schedule A hereto (with respect to each Stockholder, the “Owned
Shares”; the Owned Shares and any additional Shares of which such Stockholder
acquires record and/or beneficial ownership after the date hereof, including,
without limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities, such Stockholder’s
“Covered Shares”);

 

WHEREAS, as a condition and inducement to Parent and Merger Sub’s willingness to
enter into the Merger Agreement and to proceed with the transactions
contemplated thereby, including the Merger, Parent and the Stockholders are
entering into this Agreement; and

 

WHEREAS, the Stockholders acknowledge that Parent and Merger Sub are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholders set forth in this Agreement
and would not enter into the Merger Agreement if any Stockholder did not enter
into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholders hereby agree as follows:

 

1. Agreement to Vote. Prior to the Termination Date (as defined herein), each
Stockholder irrevocably and unconditionally agrees that it shall at any meeting
of the stockholders of the Company (whether annual or special and whether or not
an adjourned or postponed meeting), however called, or in connection with any
written consent of stockholders of the Company, except as otherwise approved in
writing by Parent, (a) when a meeting is held, appear at such meeting or
otherwise cause the Covered Shares to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by the Company for
written consent, if any, and (b) vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares (i) in favor of the Merger, the adoption of the
Merger Agreement and any other matters necessary for consummation of the Merger
and the other transactions contemplated in the Merger Agreement (whether or not
recommended by the Company Board) and (ii) subject to Section 4.2(d)(ii) of the
Merger Agreement, against (A) any Acquisition Proposal, (B) any proposal for any
recapitalization, reorganization, liquidation, dissolution, amalgamation,
merger, sale of assets or other business combination between the Company and any
other Person (other than the Merger) or (C) any other action that could
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect the Merger or any of the transactions contemplated by the Merger
Agreement or this Agreement or any transaction that results in a breach in any
material respect of any covenant, representation or warranty or other obligation
or agreement of the Company or any of its Subsidiaries under the Merger
Agreement.

 



   

 

 

2. Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a) EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, PARENT, THE EXECUTIVE
OFFICERS OF PARENT, AND ANY OTHER DESIGNEE OF PARENT, EACH OF THEM INDIVIDUALLY,
SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED SHARES AS
INDICATED IN SECTION 1. EACH STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE
(UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH
FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY SUCH STOCKHOLDER WITH RESPECT TO THE COVERED SHARES (THE STOCKHOLDER
REPRESENTING TO THE COMPANY THAT ANY SUCH PROXY IS NOT IRREVOCABLE).

 

(b) The proxy granted in this Section 2 shall automatically expire upon the
termination of this Agreement

 

3. No Inconsistent Agreements. Each Stockholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement or voting trust with respect to any Covered Shares
and (b) has not granted, and shall not grant at any time prior to the
Termination Date, a proxy or power of attorney with respect to any Covered
Shares, in either case, which is inconsistent with such Stockholder’s
obligations pursuant to this Agreement.

 

4. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) written notice of termination of this Agreement by Parent to
the Stockholders (such earliest date being referred to herein as the
“Termination Date”); provided, that the provisions set forth in Sections 8 and
12 through 26 shall survive the termination of this Agreement; provided further,
that any liability incurred by any party hereto as a result of a breach of a
term or condition of this Agreement prior to such termination shall survive the
termination of this Agreement.

 



 2 

 



 

5. Representations and Warranties of Stockholders. Each Stockholder, as to
itself (severally and not jointly), hereby represents and warrants to Parent as
follows:

 

(a) Such Stockholder is the record and/or beneficial owner of, and has good and
valid title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement. Such Stockholder has sole voting power, sole power of
disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of such Covered Shares, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement. As of the date hereof, other than the Owned Shares, such Stockholder
does not own beneficially or of record any (i) shares of capital stock or voting
securities of the Company, (ii) securities of the Company convertible into or
exchangeable for shares of capital stock or voting securities of the Company or
(iii) options or other rights to acquire from the Company any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of the Company. The Covered Shares are not subject to
any voting trust agreement or other Contract to which such Stockholder is a
party restricting or otherwise relating to the voting or Transfer (as defined
below) of the Covered Shares. Such Stockholder has not appointed or granted any
proxy or power of attorney that is still in effect with respect to any Covered
Shares, except as contemplated by this Agreement.

 

(b) Each such Stockholder which is an entity is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; each such Stockholder who is a natural person
has full legal power and capacity to execute and deliver this Agreement and to
perform such Stockholder’s obligations hereunder. The execution, delivery and
performance of this Agreement by each such Stockholder which is an entity, the
performance by such Stockholder of its obligations hereunder and the
consummation by such Stockholder of the transactions contemplated hereby have
been duly and validly authorized by such Stockholder and no other actions or
proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery by such Stockholder of this Agreement, the performance by
such Stockholder of its obligations hereunder or the consummation by such
Stockholder of the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by such Stockholder and, assuming due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). If such Stockholder is
married, and any of the Covered Shares of such Stockholder constitute community
property or otherwise need spousal or other approval for this Agreement to be
legal, valid and binding, this Agreement has been duly and validly executed and
delivered by such Stockholder’s spouse and, assuming due authorization,
execution and delivery by Parent, constitutes a legal, valid and binding
obligation of such Stockholder’s spouse, enforceable against such Stockholder’s
spouse in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

 



 3 

 



 

(c) Except for the applicable requirements of the Exchange Act (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of such Stockholder for the execution, delivery
and performance of this Agreement by such Stockholder or the consummation by
such Stockholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by such Stockholder nor the
consummation by such Stockholder of the transactions contemplated hereby nor
compliance by such Stockholder with any of the provisions hereof shall (A)
conflict with or violate, any provision of the organizational documents of any
such Stockholder which is an entity, (B) result in any breach or violation of,
or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such Stockholder pursuant to,
any Contract to which such Stockholder is a party or by which such Stockholder
or any property or asset of such Stockholder is bound or affected or (C) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
such Stockholder or any of such Stockholder’s properties or assets except, in
the case of clause (B) or (C), for breaches, violations or defaults that would
not, individually or in the aggregate, materially impair the ability of such
Stockholder to perform its obligations hereunder.

 

(d) There is no action, suit, investigation, complaint or other proceeding
pending against any such Stockholder or, to the knowledge of such Stockholder,
any other Person or, to the knowledge of such Stockholder, threatened against
any Stockholder or any other Person that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by Parent of its rights
under this Agreement or the performance by any party of its obligations under
this Agreement.

 

(e) Except as provided in the Merger Agreement, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by the Merger Agreement or this
Agreement based upon arrangements made by or on behalf of the Stockholder.

 

(f) Such Stockholder understands and acknowledges that Parent and Merger Sub are
entering into the Merger Agreement in reliance upon such Stockholder’s execution
and delivery of this Agreement and the representations and warranties of such
Stockholder contained herein.

 

6. Representations and Warranties of Parent. Parent hereby represents and
warrants to each Stockholder as follows:

 

(a) Parent is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement by Parent,
the performance by Parent of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby have been duly and validly
authorized by Parent and no other actions or proceedings on the part of Parent
are necessary to authorize the execution and delivery by Parent of this
Agreement, the performance by Parent of its obligations hereunder or the
consummation by Parent of the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Parent and, assuming due
authorization, execution and delivery the Stockholders, constitutes a legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 



 4 

 



 

(b) Except as contemplated by the Merger Agreement and for the applicable
requirements of the Exchange Act, (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary on
the part of Parent for the execution, delivery and performance of this Agreement
by Parent or the consummation by Parent of the transactions contemplated hereby
and (ii) neither the execution, delivery or performance of this Agreement by
Parent nor the consummation by Parent of the transactions contemplated hereby
nor compliance by Parent with any of the provisions hereof shall (A) conflict
with or violate, any provision of the organizational documents of Parent, (B)
result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on such property or asset
of Parent pursuant to, any Contract to which Parent is a party or by which
Parent or any property or asset of Parent is bound or affected or (C) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Parent or any of Parent’s properties or assets except, in the case of clause (B)
or (C), for breaches, violations or defaults that would not, individually or in
the aggregate, materially impair the ability of Parent to perform its
obligations hereunder.

 

(c) There is no action, suit, investigation, complaint or other proceeding
pending against Parent or, to the knowledge of Parent, any other Person or, to
the knowledge of Parent, threatened against Parent or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
performance by any party of its obligations under this Agreement.

 

7. Certain Covenants of Stockholders. Each Stockholder, for itself (severally
and not jointly), hereby covenants and agrees as follows, in each case except as
otherwise approved in writing by Parent:

 

(a) Prior to the Termination Date, such Stockholder shall not, and shall not
authorize or permit any of its Subsidiaries or Representatives, directly or
indirectly, to:

 

(i) solicit, initiate, endorse, encourage or facilitate the making by any Person
(other than the other parties to the Merger Agreement) of any Acquisition
Proposal;

 

(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any Person any information or data with
respect to, or otherwise cooperate in any way with, any Acquisition Proposal;

 



 5 

 



 

(iii) execute or enter into any Contract constituting or relating to any
Acquisition Proposal, or approve or recommend or propose to approve or recommend
any Acquisition Proposal or any Contract constituting or relating to any
Acquisition Proposal (or authorize or resolve to agree to do any of the
foregoing actions); or

 





(iv) make, or in any manner participate in a “solicitation” (as such term is
used in the rules of the Securities and Exchange Commission (the “SEC”)) of
proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of the Shares intending to
facilitate any Acquisition Proposal or cause stockholders of the Company not to
vote to approve the Merger or any other transaction contemplated by the Merger
Agreement.

 

(b) Such Stockholder will immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any of the matters described in Section 6(a) above.

 

(c) Prior to the Termination Date, and except as contemplated hereby, such
Stockholder shall not (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), transfer, pledge, hypothecate, grant, encumber,
assign or otherwise dispose of (collectively “Transfer”), or enter into any
contract, option, agreement or other arrangement or understanding with respect
to the Transfer of any of the Covered Shares or beneficial ownership or voting
power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or (iv)
knowingly take any action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of this provision shall be void. Such
Stockholder further agrees to authorize and request the Company to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Covered Shares and that this Agreement places limits on the voting of the
Covered Shares. If so requested by Parent, such Stockholder agrees that the
certificates representing Covered Shares shall bear a legend stating that they
are subject to this Agreement and to the irrevocable proxy granted in Section
2(a).

 

(d) Prior to the Termination Date, in the event that a Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional Shares or other voting interests with respect to the Company,
such Shares or voting interests shall, without further action of the parties, be
deemed Covered Shares and subject to the provisions of this Agreement, and the
number of Shares held by such Stockholder set forth on Schedule A hereto will be
deemed amended accordingly and such Shares or voting interests shall
automatically become subject to the terms of this Agreement. Each Stockholder
shall promptly notify Parent and the Company of any such event.

 

8. Stockholder Capacity. This Agreement is being entered into by each
Stockholder solely in its capacity as a stockholder of the Company, and nothing
in this Agreement shall restrict or limit the ability of any Stockholder who is
a director or officer of the Company to take any action in his or her capacity
as a director or officer of the Company to the extent specifically permitted by
the Merger Agreement.

 



 6 

 



 

9. Waiver of Appraisal Rights. Each Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Laws.

 

10. Disclosure. Each Stockholder hereby authorizes Parent and the Company to
publish and disclose in any announcement or disclosure required by the SEC and
in the Proxy Statement such Stockholder’s identity and ownership of the Covered
Shares and the nature of such Stockholder’s obligations under this Agreement.

 

11. Further Assurances. From time to time, at the request of Parent and without
further consideration, each Stockholder shall take such further action as may
reasonably be deemed by Parent to be necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement.

 

12. Non-Survival of Representations and Warranties. The representations and
warranties of the Stockholders contained herein shall not survive the closing of
the transactions contemplated hereby and by the Merger Agreement.

 

13. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party and otherwise as expressly set forth herein.

 

14. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party.

 

15. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 



 7 

 



 

  (i) If to a Stockholder, to the address set forth opposite such Stockholder’s
name on Schedule A hereto.         (ii) If to Parent:           Prosegur SIS
(USA) Inc.     c/o Prosegur Compañía de Seguridad, S.A.     24 Pajaritos Street,
28007, Madrid, Spain     Attention: Manuel Núñez     email:
manuel.nunez@prosegur.com           with a copy (which shall not constitute
notice) to:           Gibson, Dunn & Crutcher LLP     200 Park Avenue     New
York, NY 10166     Attention: Jose W. Fernandez     fax: (212) 351-6276    
email: JFernandez@gibsondunn.com

 

16. Entire Agreement. This Agreement, the Merger Agreement (including the
Exhibits thereto) and the Confidentiality Agreement constitute the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof and thereof.

 

17. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

 

18. Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of New York, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of New York.

 

19. Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any other party or its successors or assigns shall be brought and determined
only in any New York federal court sitting in the Borough of Manhattan of The
City of New York or, if such federal court does not have jurisdiction over such
action or proceeding, any state court sitting in the Borough of Manhattan of The
City of New York, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in New York,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 



 8 

 



 

20. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void; provided, however, that Parent may
assign all or any of its rights and obligations hereunder to any direct or
indirect wholly owned Subsidiary of Parent; provided further, that no assignment
shall limit the assignor’s obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

21. Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York federal court sitting in the Borough of Manhattan of The City of
New York or, if such federal court does not have jurisdiction over such action
or proceeding, any state court sitting in the Borough of Manhattan of The City
of New York, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

22. Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Laws, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Laws or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

23. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

24. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party; provided, however, that if any of the
Stockholders fail for any reason to execute this Agreement, then this Agreement
shall become effective as to the other Stockholders who execute this Agreement.

 

25. Facsimile or .pdf Signature. This Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

 

26. Confidentiality. The Stockholders agree (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and (b)
except as required by law or legal process, not to divulge any such non-public
information to any third Person.

 

27. No Presumption Against Drafting Party. Each of the parties to this Agreement
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

 9 

 

 

IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

  PROSEGUR SIS (USA) INC.         /s/ Manuel Núñez Armas   Name: Manuel Núñez
Armas   Title: Vice President  



 

  STOCKHOLDER:         /s/ Brian L. Pessin   Name: Brian L. Pessin              

 







  STOCKHOLDER:         Wax Asset Management, LLC         /s/ Evan Wax   Name:
Evan Wax   Title: President          



 

  STOCKHOLDER:         /s/ Sandra F. Pessin   Name: Sandra F.
Pessin               

 





  STOCKHOLDER:         /s/ Norman H. Pessin  

Name:



Norman H. Pessin               

 

Signature Page to Voting Agreement





 

   

 







  STOCKHOLDER:         Thomas Kikis, for Thomas Kikis and for the benefit of
Peter Kikis, Elena Kikis and Terrell Kikis         /s/ Thomas P. Kikis   Name:
Thomas Kikis                   







 

  STOCKHOLDER:         Dynasty Trust         /s/ Thomas P. Kikis   Name: Thomas
Kikis   Title: Trustee               







 

  STOCKHOLDER:         Kikis Family Foundation         /s/ Thomas P. Kikis  
Name: Thomas Kikis                  Title: Trustee

 



  /s/ Charles P. Kontulis   Name: Charles Kontulis   Title: Trustee





 

  STOCKHOLDER:         /s/ Craig P. Coy   Name: Craig
Coy                        

 



  STOCKHOLDER:         Coy Consulting 401K Profit Sharing Plan         /s/ Craig
P. Coy   Name: Craig Coy   Title: Trustee                   

 

Signature Page to Voting Agreement



 

   

 

 

SCHEDULE A



 

Stockholder   Address   Owned Shares Craig P. Coy   18436 Lanier Island Square,
Leesburg, VA 20176   36,160 Coy Consulting 401K Profit Sharing Plan   18436
Lanier Island Square, Leesburg, VA 20176   55,896 Wax Asset Management, LLC   44
Cherry Lane, Madison, CT 06443   1,931,426 Norman and Sandy Pessin   400 East
51st Street, New York, NY 10022  

IRA: 1,326,144

Sandy Pessin: 260,200

Brian Pessin   310 East 75th Street, New York, NY 10021   110,000 Thomas P.
Kikis   1045 Fifth Avenue, New York, NY 10028  

698,293



Thomas P. Kikis for the benefit of Peter Kikis   1370 Avenue of the Americas,
New York, NY 10019   50,000 Thomas P. Kikis for the benefit of Elena Kikis  
1370 Avenue of the Americas, New York, NY 10019   50,000 Thomas P. Kikis for the
benefit of Terrell Kikis   1370 Avenue of the Americas, New York, NY 10019  
50,000 Kikis Family Foundation   1045 Fifth Avenue, New York, NY 10028   125,794
Dynasty Trust   1045 Fifth Avenue, New York, NY 10028   1,460,555

 



 1 

 



 

 

